Ovoilicm pay; dismissal; reinstatement to position. — On February 16, 1973, 200 Ct. Cl. 570, 473 F. 2d 1391, the court decided and entered judgment that plaintiff’s discharge from his position of import specialist, GS-13, Bureau of Customs, Department of the Treasury, was invalid, and remanded this case to the trial judge for determination of the amount of recovery. On October 5,1973, pursuant to a stipulation of the parties and pursuant to Pub. L. 92-415, 86 Stat. 652 (1972) and the court’s General Order No. 3 of 1972, the court ordered reinstatement of plaintiff to the position in the Bureau of Customs from which he was separated on June 17, 1968 with such reinstatement to be effective October 15,1973. Pursuant to a stipulation of the parties filed October 18,1973, the court on October 26,1973, by order, entered judgment for plaintiff for $48,248.90 with $6,932.39 to be credited to plaintiffs’ Civil Service Retirement Fund, and the balance of $41,316.51 to be paid to plaintiff. The court further ordered that plaintiff be *1124credited with. 240 hours of accumulated leave and with the appropriate amount of annual leave which would have accrued from January 1,1973 through October 14,1973.